Citation Nr: 0807757	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  03-17 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD), claimed secondary to service-connected left 
ankle injury.

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include PTSD, claimed secondary to 
service-connected left ankle disability.

3.  Entitlement to a total disability rating for based on 
individual unemployability (TDIU) due to service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	John E. Howell, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran was disabled by active duty for training from 
February 1981 to December 1981.  Thus, his active duty for 
training period became active military service.  See 
38 C.F.R. § 3.6 (a) (2007).  

The Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, denied service connection for anxiety and 
depression in an April 1987 decision.  In May 1994 and in 
February 1996, the RO issued decisions determining that new 
and material evidence for service connection for anxiety and 
depression had not been submitted.  

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a September 2002 rating decision by the 
St Petersburg RO that determined that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for PTSD and denied a TDIU.  

In December 2007, the veteran presented testimony at a video 
conference hearing on appeal before the undersigned Veterans 
Law Judge at the RO; a copy of the hearing transcript is in 
the record.

Entitlement to service connection for an acquired psychiatric 
disability, to include PTSD, claimed secondary to service-
connected left ankle disability, and entitlement to a TDIU 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the agency of original jurisdiction (AOJ) via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  By rating decision of February 1996, the Cleveland RO 
denied an application to reopen a service connection claim 
and properly notified the veteran of that decision.  

2.  The veteran did not appeal the February 1996 decision and 
it became final.

3.  Evidence received since the February 1996 rating decision 
raises a reasonable possibility of substantiating the claim 
for service connection for an acquired psychiatric 
disability, to include PTSD, claimed secondary to service-
connected left ankle injury.


CONCLUSIONS OF LAW

1.  The February 1996 RO rating decision, which denied an 
application to reopen a service connection claim, is final.  
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 20.302, 20.1103 (2007).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for an acquired psychiatric 
disability, to include PTSD, claimed secondary to service-
connected left ankle injury and the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007), VA has a duty to notify and to assist 
claimants in substantiating a claim for VA benefits.  In this 
case, the Board is granting in full the benefit sought by the 
claimant.  Therefore, any error committed with respect to 
either the duty to notify or the duty to assist does not 
result in unfair prejudice to the veteran and will not be 
further discussed.  

New and Material Evidence 

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

As noted above, in a February 1996-issued rating decision, 
the RO denied an application to reopen a service connection 
claim.  The veteran and his representative were notified of 
the decision, but did not appeal.  Thus, the rating decision 
became final.  38 U.S.C.A. § 7105(b), (c) (West 2002 & Supp. 
2007).  

When a claim has been disallowed by the RO, "the claim may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered" unless new and 
material evidence has been presented.  38 C.F.R. §§ 3.156(a), 
20.1103 (2007).

Pursuant to 38 C.F.R. § 3.156(a) (2007), a claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can neither be cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a) (2007), as set forth above, applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  The veteran's application to reopen 
his service connection claim was received at the RO in May 
2002, subsequent to the effective date of the revision.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit stressed that 
newly submitted evidence could be material if it resulted in 
a more complete record for evaluating the disability.  With 
respect to any application to reopen a finally decided claim, 
the credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The relevant evidence of record at the time of the February 
1996-issued RO rating decision consists of service medical 
records (SMRs), VA examination reports, VA treatment records, 
private medical reports, and claims and statements of the 
veteran.  These items of evidence are mentioned below.

The SMRs reflect that the veteran fractured his left ankle 
and underwent an Army medical evaluation board examination in 
August 1981.  The SMRs packet sent to the RO contained no 
report of medical history to accompany the examination 
report.  The psychiatric portion of the medical examination 
report was left blank.  

VA examination reports dated in the early 1980s do not 
mention any nervous disorder; however, in March 1987, VA 
evaluated the veteran for psychiatric illness.  The Axis I 
diagnosis was adjustment disorder with depressed mood.  The 
report notes that the veteran was depressed over his 
unemployment.  

In March 1987, the veteran requested service connection for 
depression and anxiety secondary to his service-connected 
left ankle disability.  Pursuant thereto, in an April 1987 
rating decision, the RO denied service connection for anxiety 
and depression on the basis that this was not shown during 
service nor did the evidence show a relationship between the 
current mental disorder and a service-connected left ankle 
disability.  

A May 1987 VA orthopedic examination report mentions that the 
veteran was under psychiatric care because of his diseased 
ankle.  

On VA examination in June 1987, the examiner reported severe 
traumatic arthritis of the left ankle with problems of 
depression and hypertension since surgery in 1986.  The 
physician remarked, "He has low self esteem directly related 
to the ankle injury." 

In July 1993, the veteran was evaluated psychiatrically for 
his job.  The diagnoses offered were DSM-III Codes 296.2 and 
300.01 [major depressive disorder and panic disorder].  

In February 1994, the National Personnel Records Center 
(NPRC) forwarded additional SMRs that had not previously been 
submitted.  These include an August 1981 report of medical 
history to accompany the August 1981 medical board 
examination report.  On the medical history questionnaire, 
the veteran left blank the history of depression or excessive 
worry and nervous trouble of any sort.

An August 1993 hospital report notes private hospitalization 
for major depression and panic attacks with hyperventilation 
and somatization.  

In a May 1994 rating decision, the RO determined that no new 
and material evidence had been submitted to reopen the 
service connection claim.  

In June 1995, the veteran requested that the claim be 
reopened.  He submitted various reports, among which is a 
June 1995 VA medical record that notes treatment for 
depression and panic attacks.  The report lists as stressors: 
(1) severe financial difficulties; and, (2) medical problems.  

An August 1995 VA mental disorders examination report notes 
that the veteran worked at a car dealership.  The Axis I 
diagnosis was major depression with PTSD, late onset, due to 
childhood molestation and aggravated by bankruptcy problems. 
While PTSD was attributed to a childhood incident, a listed 
stressor was inability to function at his job, which could 
implicate the service-connected left ankle.

By a February 1996 rating decision, the RO declined to reopen 
the previously denied claim based on no new and material 
evidence; however, the RO did establish separate service 
connection for a left foot lesion and assigned a 10 percent 
rating.  

The Board will review the evidence submitted since the 
February 1996 RO decision to determine whether any of it is 
new and material evidence, that is, whether it is neither 
cumulative nor redundant and whether it raises a reasonable 
possibility of substantiating the claim.  

The evidence submitted since the February 7, 1996-issued, RO 
rating decision includes a February 26, 1996, VA 
psychotherapy report that mentions that the veteran 
experienced considerable psychological stress secondary to 
chronic ankle and foot pain.  In addition, the veteran 
provided testimony at a hearing on appeal regarding the 
severity of symptoms attributable to his service-connected 
left ankle disability.

The February 26, 1996, VA report is new and material evidence 
to reopen the claim.  In that brief note, a VA clinical 
psychologist strongly suggested that service-connected ankle 
and foot pains caused or aggravated psychiatric disorders.  
Given the benefit of the doubt doctrine set forth at 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, this opinion could 
place the evidence for service connection in relative 
equipoise.  The opinion is neither cumulative nor redundant 
and it raises a reasonable possibility of substantiating the 
claim.

Because the evidence submitted is sufficiently new and 
material to reopen the claim, the application to reopen the 
service connection claim must be granted.  The issue will be 
addressed further in the REMAND below.





ORDER

New and material evidence having been submitted, the claim 
for service connection for an acquired psychiatric 
disability, to include PTSD, claimed secondary to a service-
connected ankle injury is reopened.  To this extent, the 
appeal is granted.


REMAND

Concerning service connection for an acquired psychiatric 
disability, to include PTSD, claimed secondary to a service-
connected left ankle disability, a medical opinion would be 
helpful for accurate adjudication of this case.  VA's duty to 
assist clearly requires that VA obtain that opinion.  
38 U.S.C.A. § 5103A.  

VA should therefore arrange for a psychiatrist to review the 
relevant medical history and then address whether it is at 
least as likely as not (50 percent or greater probability) 
that the veteran's service-connected left ankle and foot 
disabilities have either caused or aggravated his non-service 
connected mental disorders.  

Special attention is directed to the following: (1) a June 
1987 VA examination report that contains a diagnosis of 
"Severe traumatic arthritis of the left ankle, post 
operatively with fusion, with problems of depression and 
hypertension which have occurred since the surgery of 1986;" 
(2) a January 1996 VA psychotherapy note that mentions 
nightmares due to foot pain; (3) A February 1996 VA 
psychotherapy report that mentions psychological stress 
secondary to chronic ankle and foot pain.  

Because the outcome of this service-connected claim has a 
direct impact on the veteran's claim seeking entitlement to a 
TDIU, the claim is held to be "inextricably intertwined" 
with the service connection claim.  Harris v. Derwinski, 
1 Vet. App. 180 (1991).  Therefore, it too must be remanded 
for re-adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2007) and 38 C.F.R. § 3.159 
(2007) is fully satisfied.  In 
particular, VA must send the veteran a 
corrective notice, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) and (2) requests or tells 
the veteran to provide any evidence in 
his possession that pertains to his 
claims.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.

2.  After the development requested above 
has been completed to the extent 
possible, the AOJ should make 
arrangements for a psychiatrist to review 
the claims files and offer an opinion.  
The physician is asked to review the 
claims files with particular attention 
to: (1) a June 1987 VA examination report 
that contains a diagnosis of "Severe 
traumatic arthritis of the left ankle, 
post operatively with fusion, with 
problems of depression and hypertension 
which have occurred since the surgery of 
1986;" (2) a January 1996 VA 
psychotherapy note that mentions 
nightmares due to foot pain; (3) A 
February 1996 VA psychotherapy report 
that mentions psychological stress 
secondary to chronic ankle and foot pain, 
and answer the following:

I.  Is it at least as likely as not 
(50 percent or greater probability) 
that the service-connected left 
ankle and foot disabilities have 
caused any current mental disorder?  

III.  If the answer to question I 
above is "no", is it at least as 
likely as not (50 percent or greater 
probability) that the service-
connected left ankle and foot 
disabilities have aggravated any 
current mental disorder?  

III.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.  The 
veteran may be examined if 
necessary. 

3.  After the development requested above 
has been completed to the extent 
possible, the AOJ should re-adjudicate 
the claim for service connection for an 
acquired psychiatric disability, to 
include PTSD.  If the benefits sought 
remain denied, the veteran and his 
attorney should be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond.

4.  The AOJ should thereafter re-
adjudicate the TDIU claim.  If the 
percentage standards for TDIU set forth 
at 38 C.F.R. § 4.16(a) are not met, but 
evidence obtained nevertheless indicates 
that the veteran is unemployable by 
reason of service-connected disabilities, 
the rating board should submit the claim 
to the Director, Compensation and Pension 
service, for extraschedular 
consideration, in accordance with 
38 C.F.R. § 4.16(b).  Following that 
action, if the desired benefits are not 
granted, an appropriate SSOC should be 
issued.  The veteran and his attorney 
should be afforded an opportunity to 
respond to the SSOC before the claims 
folder is returned to the Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


